Citation Nr: 0616537	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-30 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for subacute bursitis 
of the left shoulder.

3.  Entitlement to service connection for a right ankle 
sprain with lateral ligamentous strain and weakness.

4.  Entitlement to service connection for a facial rash.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1996 to 
February 1997, and from June 22, 1999 to September 19, 2000.  
He also had periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) with the National 
Guard from August 1995 to September 2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Seattle, Washington, which denied the veteran's claims for 
entitlement to service connection for bilateral hearing loss, 
subacute bursitis of the left shoulder, a right ankle sprain 
with lateral ligamentous strain and weakness, and  for a 
facial rash.

Pursuant to a request received in August 2004, the appellant 
testified at a Board Video Conference hearing before the 
undersigned Veterans Law Judge in March 2006.  The transcript 
of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

At the August 2004 Board Video Conference hearing, the 
veteran submitted evidence in support of his claim for 
service connection for a facial rash.  Although he testified 
that he had previously submitted a copy of the document to 
the local RO, there is no evidence in the file that the RO 
considered this evidence in its adjudication of the veteran's 
claim.  The Board does not have the authority to consider 
this additional evidence without the RO's initial 
consideration of the evidence or the veteran's waiver of RO 
consideration.  As such, this matter must be remanded in 
accordance with 38 C.F.R. § 19.31 and 20.1304(c) (2005).  See 
also 38 C.F.R. § 19.9 (2005).

The veteran contends that he injured his left shoulder during 
service.  The service medical records are negative for any 
findings attributable to this condition.  At the March 2006 
Board hearing noted above, the veteran testified that while 
he was in stationed in Front Drum, New York, he injured his 
left shoulder.  He was seen by a physician assistant (PA) 
following the initial injury, and 3 or 4 times thereafter, 
and treatment included pain medication.  The veteran stated 
that as a result of this incident, he experiences pain and 
"popping" of the shoulder, as well as numbness in the arm.  

At the Board hearing, the veteran also testified that he 
developed swollen ankles during basic training.  He stated 
that although he presented to sick call with complaints 
regarding his ankles, x-rays were never taken at Fort Drum, 
but he indicated that x-rays of his right ankle were taken 
while stationed at Fort Benning,  Georgia.  He reported 
current ankle symptoms, including swelling and locking.  

The veteran also contends that he currently suffers from a 
recurring facial rash that he developed in service.  The 
service medical records are negative for any findings 
attributable to a skin rash or any other facial skin 
condition and there is no current medical evidence of record 
confirming the claimed skin disease.  However, the veteran 
testified at the March 2006 Board hearing that while 
stationed in Fort Drum he was diagnosed and treated for 
facial herpes.  In support of his claim, he submitted a copy 
of a picture taken when he was on military leave.  The 
photograph shows the veteran with what appears to be a skin 
rash on his face.  He stated that his skin rash is currently 
manifested by recurrent outbreaks, which he successfully 
treats with home remedies. 

The veteran also claims that he has hearing loss due to his 
exposure to excessive noise during service.  In May 2001, he 
underwent a VA audiological examination.  The examiner noted 
that the veteran's history was positive for noise exposure 
during the military.  The audiological diagnostic and 
clinical tests revealed hearing within normal limits, 
bilaterally.  At the March 2006 personal hearing, he 
testified that he noticed that his hearing had deteriorated 
immediately upon service discharge.  Accordingly, he filed a 
claim for hearing loss 30 days after separation from active 
duty.  He further stated that his hearing had worsened since 
the most recent VA audiological examination.  

Although it is apparent that attempts have been made to 
determine if there are any additional service medical 
records, in view of the veteran's claim of relevant in- 
service treatment, and the more specific information that he 
recently provided relating to treatment received during basic 
training, the RO must make another attempt to obtain any 
service medical records that may be missing and search for 
alternate medical records, to include medical treatment 
records from the Surgeon General and Sick/Morning Reports, 
and for the period of active service while the veteran was 
stationed in Fort Drum, New York.  38 C.F.R. § 3.159(c)(2) 
(2005).

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified, in pertinent part, at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  See also C.F.R. § 3.159 (2005).  
These provisions redefine the obligations of VA with respect 
to the duty to assist and include an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

In this case, while the RO provided the veteran with 
correspondence that informed him of the substance of VCAA, 
the RO letters failed to address the specific claims on 
appeal prior to the issuance of the September 2001 rating 
decision that is the subject of this appeal.  A fully 
compliant VCAA notice is warranted that is tailored 
specifically to the veteran's claims of service connection 
for bilateral hearing loss, subacute bursitis of the left 
shoulder, a right ankle sprain, and a facial rash, that are 
currently on appeal.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
see also Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A recent United States Court of Appeals for Veterans Claims 
(Court) held that there is an additional duty to notify.  
During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish disability 
ratings or effective dates for bilateral hearing loss, 
subacute bursitis of the left shoulder, a right ankle sprain 
and a facial rash.  

While the absence of service medical records is through no 
fault of the veteran, the current record is devoid of any 
pertinent medical evidence until approximately 16 years post-
service.  With respect to negative evidence, the Court has 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints]; see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" 
could be considered in weighing the evidence].  However, in 
addition to the duties to notify and search for the service 
medical records noted above, examinations that include 
opinions addressing the contended causal relationships may be 
warranted depending upon whether any relevant medical 
evidence is obtained dated during service or more proximate 
to the veteran's period of active duty.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  The RO must provide the veteran 
written notification specific to his 
claims of entitlement to service 
connection for bilateral hearing loss, 
subacute bursitis of the left shoulder, a 
right ankle sprain and a facial rash, of 
the impact of the notification 
requirements on the claims.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims for 
entitlement to service connection for 
bilateral hearing loss, subacute bursitis 
of the left shoulder, a right ankle 
sprain and a facial rash.

In addition, the AMC/RO should send the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish disability ratings and 
effective dates for his bilateral hearing 
loss, subacute bursitis of the left 
shoulder, a right ankle sprain and a 
facial rash, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the National 
Personnel Records Center and any other 
relevant records depository to determine 
if there are any additional service 
medical records available, to include 
from Fort Drum, New York, any 
Sick/Morning Reports and any records 
from the Office of the Surgeon General.

Records of a Federal department or 
agency must be sought until it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain these records would be futile.  
38 U.S.C.A. § 5103A(b)(3).

3.  The RO should ask the veteran to 
list the names and addresses of all 
medical care providers who have 
evaluated or treated him for bilateral 
hearing loss, subacute bursitis of the 
left shoulder, a right ankle sprain and 
a skin disorder since service.  After 
securing the necessary releases, all 
such records that are not already in the 
claims folder should be obtained.

4.  Once all available pertinent records 
have been received, to include any in-
service Sick/Morning Reports or records 
from the Office of the Surgeon General 
that may be available, the AMC/RO should 
determine whether any examination and/or 
medical opinions are indicated.  

In the case of a claim for disability 
compensation, the assistance provided to 
the claimant shall include providing a 
medical examination or obtaining a 
medical opinion when such examination or 
opinion is necessary to make a decision 
on the claim.  An examination or opinion 
shall be treated as being necessary to 
make a decision on the claim if the 
evidence of record, taking into 
consideration all information and lay or 
medical evidence (including statements of 
the claimant) contains competent evidence 
that the claimant has a current 
disability, or persistent or recurring 
symptoms of disability; and indicates 
that the disability or symptoms may be 
associated with the claimant's act of 
service; but does not contain sufficient 
medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
for entitlement to service connection for 
bilateral hearing loss, subacute bursitis 
of the left shoulder, a right ankle 
sprain and a facial skin rash, with 
consideration of any evidence obtained 
since the issuance of the Supplemental 
Statement of the Case in November 2005.

6.  If any benefit requested on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claims, to include a 
summary of any evidence added to the 
record since the November 2005 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



